OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by this court on June 25, 1969 under the name Robert Stephen Belovin. In this proceeding to discipline him for professional misconduct, the respondent was charged with, inter alia, (1) converting escrow funds entrusted to him and (2) neglecting a legal matter entrusted to him.
The Referee found that respondent, while not actually guilty of conversion, was guilty of failing to keep records as required by the Code of Professional Responsibility. The Referee also found that the other allegations were fully sustained by the proof. Petitioner moved to confirm the Referee’s report. Respondent submitted an affirmation in support of petitioner’s motion.
*279. After reviewing all of the evidence, we are in full agreement with the Referee’s report. The respondent is guilty of the charges of misconduct to the extent indicated. Petitioner’s motion to confirm the Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the mitigating circumstances advanced by respondent, including the fact that there was no intent on his part to utilize a client’s funds for his own purposes. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Titone and Mangano, JJ., concur.